Citation Nr: 1422708	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-25 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for progressive macular hypomelanosis (claimed as a skin disorder). 

2.  Entitlement to service connection for acquired psychological disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder with psychotic features.


REPRESENTATION

Veteran represented by:	Ronald C. Sykstus, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1969 to January 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran initially filed a claim to establish service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  

In light of the Court's decision in Clemons and the diagnoses of record, the Board has expanded the Veteran's claim to include all acquired psychiatric disabilities, and the issue has been re-characterized as stated on the title page.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2013.  A transcript of that proceeding has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Review of the record reveals that further development is warranted prior to adjudication of the claims.  

The Veteran was provided a VA skin examination in September 2009.  The examiner stated that the Veteran's progressive macular hypomelanosis was not caused by, or a result of, exposure to asbestos.  However, the examiner did not opine whether the Veteran's progressive macular hypomelanosis was otherwise related to any event, injury, or disease in service.  Additionally, the examination report does not reflect consideration of the Veteran's lay statements asserting continuity of symptomology during and since active service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  As the September 2009 VA opinion is inadequate, the claim must be remanded.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In a various statements to the Board, the Veteran asserted that he has PTSD related to a near drowning incident during an in-service swim test, having to watch gruesome images during firefighting school, and participating in simulated airstrike trainings during damage control school.  Although the RO submitted a Personnel Information Exchange System (PIES) request, there is no indication that the RO attempted to verify the Veteran's claimed stressors through other sources, such as the Joint Services Records Research Center (JSRRC).  Accordingly, a remand is warranted for further VA assistance to verify the Veteran's claimed in-service stressors.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should take all appropriate steps to verify the Veteran's claimed stressors, to include those described in the Veteran's May 2008 Form 21-078, including forwarding a copy of the Veteran's military personnel records, together with the stressor information that has been obtained, to the JSRRC.  Ask the JSRRC to provide any additional information available regarding the Veteran's stressors.  The Veteran should also be invited to submit any supporting evidence, including lay evidence from fellow service members who witnessed the Veteran's stated stressor incidents.  All actions to verify the alleged stressors should be fully documented in the claims file.  If the information provided by the Veteran lacks sufficient specificity to be verified, the AOJ should make a formal finding to that effect.

2.  Thereafter, obtain an addendum opinion from the VA examiner who authored the September 2009 VA examination report, or, if the September 2009 VA examiner is unavailable, from another appropriate VA examiner.  The claims file and a copy of this remand must be made available for review, and the examination report must reflect that review of the claims file occurred.  The examiner should opine whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's progressive macular hypomelanosis is etiologically related to active service, to include as due to any in-service exposure to asbestos, or otherwise related to any event, injury or disease in service.  In rendering the requested opinion, the examiner must consider the Veteran's lay statements regarding symptoms.  

The examiner should reconcile his or her opinion with the lay statements of record, treatise evidence submitted by the Veteran, and the Veteran's private medical records, to include the May 2008 statement from Dr. Kilgo.  The examiner must provide complete rationale for all conclusions reached.  

3.  Thereafter, schedule the Veteran for a VA psychiatric examination by a psychiatrist or psychologist.  The claims file must be made available to the examiner in conjunction with the examination.  The examiner is requested to determine if the Veteran has a psychiatric disorder, to include PTSD and major depressive disorder with psychotic features.  

If so, the examiner is requested to offer an opinion, as to: 

a.  Whether it is at least as likely as not (50 percent probability or more) that any diagnosed acquired psychiatric disability, other than PTSD, had its onset in service or is otherwise related to his military service.  

b.  If the Veteran is diagnosed with PTSD and the above development verified the Veteran's in-service stressor(s), whether it is at least as likely as not (50 percent probability or more) that his PTSD is etiologically related to any documented in-service stressor.

The examiner should reconcile his or her opinion with the lay statements of record and the diagnoses and conclusions in the May 2008 evaluation by Ronald Ashley, L.M.T, and the August 2008 letter by Marvin Kalachman, PA-C.  The examiner must provide complete rationale for all conclusions reached.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.


4.  Thereafter, the RO should readjudicate the issues on appeal.  If the benefits sought are not granted in full, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

